Citation Nr: 9932486	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  99-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for bronchiectasis, 
left lower lobe, residuals of a pulmonary abscess, 
tuberculosis, pulmonary, chronic, minimal, inactive; chronic 
pleurisy fibrosis; and pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to July 
1942.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 


REMAND

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran's pulmonary disability is evaluated as 10 percent 
disabling under diagnostic codes 6722 and 6845.  The veteran 
filed this claim for an increased evaluation in June 1997.  
He underwent a VA examination in February 1998.  A pulmonary 
function test was not conducted at that time.  Instead, the 
VA examiner referenced the results of a pulmonary function 
test conducted April 1997.  However, during a hearing in 
April 1999, the veteran testified that his disability had 
become worse since the April 1997 pulmonary function test and 
requested a new VA examination.  

A current medical examination is required in cases involving 
a claim for an increased rating for a service-connected 
condition, if the veteran claims an increase in the severity 
of his or her condition since the time of the last VA 
examination.  Proscelle, 2 Vet. App. at 632.  Moreover, 
restrictive lung disease, such as fibrosis, is rated based 
upon a number of findings of a pulmonary function test.  
38 C.F.R. § 4.97, Diagnostic Codes 6840-45 (1999).  
Therefore, in light of the veteran's testimony that his 
disability has grown worse since the April 1997 pulmonary 
function test, a new VA examination is required in order to 
properly assess the merits of the veteran's claim.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded a VA 
examination to assess the severity of his 
service-connected lung disease.  That 
examination should include a pulmonary 
function test, complete with findings as 
to FEV-1 and DLCO, expressed as a 
percentage of a predicted amount, as well 
as FEV-1/FVC, expressed as a percentage 
amount.  In addition, the examiner should 
report all clinically significant 
findings present during the examination.  
The examiner should indicate, in this 
respect, whether symptoms such as 
emphysema, dyspnea on exertion, or 
impairment of health are present.  The 
examiner should also indicate the extent 
to which any findings are attributable to 
the veteran's history of tuberculosis.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












